DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 8/27/2021.
Claims(s) 1-28 is/are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/13/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 20, 21, 23, 24, 25 of U.S. Patent No. U.S. Patent No. US 10,321,435. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
A method of wireless communication at a user equipment (UE), comprising:

receiving a discovery signal transmitted from a connection point (CP) via a directional beam, 

wherein the discovery signal comprises first information related to the CP, the first information comprising beam sweep configuration information;


transmitting an association signal to the CP based on the beam sweep configuration information, 
monitoring for a resource grant from the CP based on the transmitted association signal.











wherein the association signal includes an indicator of whether the UEs associating with the CP for a current data communication or for a future data communication; and

A method of wireless communication at a user equipment (UE), comprising: 

receiving a discovery signal transmitted from a connection point (CP) via a directional beam, 

wherein the discovery signal comprises a synchronization signal including first information related to the CP, the first information comprising beam sweep configuration information; 

transmitting an association signal to the CP based on the beam sweep configuration information; and 




monitoring for a resource grant from the CP based on the transmitted association signal, wherein the beam sweep configuration information indicates a pattern for receiving the association signal in uplink by the CP, the pattern comprising a pattern according to a sequence of a plurality of beam directions. (claim 1)

The method of claim 1, wherein the association signal comprises at least one of: ... an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 6)


As to claim 2:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 1, wherein the association signal is transmitted via a second directional beam.
The method of claim 1, wherein the association signal is transmitted via a second directional beam. (claim 2)


As to claim 3:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 1, wherein the beam sweep configuration information comprises at least one of:


a configuration for transmitting the discovery signal by the CP according to a first pattern; or

a configuration for receiving the association signal by the CP according to a second pattern.
The method of claim 1, wherein the association signal comprises at least one of: a UE identifier (ID); a hash value of the UE ID; 

a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern;... (claim 6)



As to claim 4:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 1, further comprising:

receiving the resource grant from the CP; and

communicating data with the CP via the resource grant.
The method of claim 1, further comprising: 

receiving the resource grant from the CP; and 

communicating data with the CP via the resource grant. (claim 3)



As to claim 5:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 1, wherein the first information further comprises at least one of:

access configuration information;

a cell identifier (ID) of the CP;


a hash value of the cell ID;

a load level of the CP; 

a capability of the CP to receive the association signal in multiple beam directions; or

an indication of an existence and location of a symbol carrying additional information.
The method of claim 1, wherein the first information further comprises at least one of: 

access configuration information; 

a cell identifier (ID) associated with the CP; 

a hash value of the cell ID; 

a load level of the CP; 

a capability of the CP to receive the association signal in multiple beam directions; 

an indication of an existence and location of a symbol carrying additional information; or 

a configuration for transmitting the discovery signal by the CP according to a second pattern. (claim 4)



As to claim 6:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 5, wherein the access configuration information comprises at least one of:

an indication of an allocated resource for performing an association to the CP; or

a mapping between a timeslot for transmitting the association signal to the CP and a timeslot in which the discovery signal is transmitted by the CP.
The method of claim 4, wherein the access configuration information comprises at least one of: 


an indication of an allocated resource for performing an association to the CP; or 

a mapping between a timeslot for transmitting the association signal to the CP and a timeslot in which the discovery signal is transmitted by the CP. (claim 5)



As to claim 7:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 1, wherein the association signal further comprises at least one of:

a UE identifier (ID);

a hash value of the UE ID;

a configuration for receiving the discovery signal by the UE according to a first pattern;

a configuration for transmitting the association signal by the UE according to a second pattern;

a capability of the UE to receive the discovery signal in multiple beam directions;

a type of data the UE expects to receive; or

a quality of service (QoS) requirement associated with the data.
The method of claim 1, wherein the association signal comprises at least one of: 

a UE identifier (ID); 

a hash value of the UE ID; 
a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; 

a capability of the UE to receive the discovery signal in multiple beam directions; 

a type of data the UE expects to receive; 

a quality of service (QoS) requirement associated with the data; 

or an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 6)




As to claim 8:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
A method of wireless communication at a connection point (CP), comprising:

transmitting a discovery signal via a directional beam to a user equipment (UE), wherein the discovery signal comprises first information related to the CP, the first information comprising beam sweep configuration information;


receiving an association signal from the UE based on the beam sweep configuration information, 

determining a resource grant for communicating with the UE based on the received association signal.








wherein the association signal includes an indicator of whether the UE is associating with the CP for a current data communication or for a future data communication; and
A method of wireless communication at a connection point (CP), comprising: 

transmitting a discovery signal via a directional beam to a user equipment (UE), wherein the discovery signal comprises a synchronization signal including first information related to the CP, the first information comprising beam sweep configuration information; 

receiving an association signal from the UE based on the beam sweep configuration information; and 

determining a resource grant for communicating with the UE based on the received association signal, wherein the beam sweep configuration information indicates a pattern for receiving the association signal in uplink by the CP, the pattern comprising a pattern according to a sequence of a plurality of beam directions. (claim 8)

The method of claim 8, wherein the association signal comprises at least one of: ... an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 13)


As to claim 9:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 8, wherein the association signal is received via a second directional beam.

The method of claim 8, wherein the association signal is received via a second directional beam. (claim 9)


As to claim 10:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 8, wherein the beam sweep configuration information comprises at least one of:

a configuration for transmitting the discovery signal by the CP according to a first pattern; or

a configuration for receiving the association signal by the CP according to a second pattern.
The method of claim 8, wherein the association signal comprises at least one of: ...

 a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern (claim 13)



As to claim 11:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 8, further comprising:

transmitting the resource grant to the UE; and

communicating data with the UE via the resource grant.
The method of claim 8, further comprising: 

transmitting the resource grant to the UE; and 

communicating data with the UE via the resource grant. (claim 10)



As to claim 12:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 8, wherein the first information further comprises at least one of:

access configuration information;

a cell identifier (ID) of the CP;


a hash value of the cell ID;

a load level of the CP;

a capability of the CP to receive the association signal in multiple beam directions; or

an indication of an existence and location of a symbol carrying additional information.
The method of claim 8, wherein the first information further comprises at least one of: 

access configuration information; 

a cell identifier (ID) associated with the CP; 

a hash value of the cell ID; 

a load level of the CP; 

a capability of the CP to receive the association signal in multiple beam directions; 

an indication of an existence and location of a symbol carrying additional information; or 

a configuration for transmitting the discovery signal by the CP according to a second pattern. (claim 11)



As to claim 13:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 12, wherein the access configuration information comprises at least one of:

an indication of an allocated resource for performing an association to the CP; or

a mapping between a timeslot for receiving the association signal by the CP and a timeslot in which the discovery signal is transmitted by the CP.
The method of claim 11, wherein the access configuration information comprises at least one of: 

an indication of an allocated resource for performing an association to the CP; or 

a mapping between a timeslot for receiving the association signal by the CP and a timeslot in which the discovery signal is transmitted by the CP. (claim 12)



As to claim 14:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The method of claim 8, wherein the association signal further comprises at least one of:

a UE identifier (ID);

a hash value of the UE ID;

a configuration for receiving the discovery signal by the UE according to a first pattern;

a configuration for transmitting the association signal by the UE according to a second pattern;

a capability of the UE to receive the discovery signal in multiple beam directions;

a type of data the UE expects to receive; or

a quality of service (QoS) requirement associated with the data.
The method of claim 8, wherein the association signal comprises at least one of: 

a UE identifier (ID); 

a hash value of the UE ID; 

a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; 

a capability of the UE to receive the discovery signal in multiple beam directions; 

a type of data the UE expects to receive; 

a quality of service (QoS) requirement associated with the data; or 

an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 13)



As to claim 15:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
A user equipment (UE), comprising:

means for receiving a discovery signal transmitted from a connection point (CP) via a directional beam, wherein the discovery signal comprises first information related to the CP, the first information comprising beam sweep configuration information;


means for transmitting an association signal to the CP based on the beam sweep configuration information, 










wherein the association signal includes an indicator of whether the UE 1s associating with the CP for a current data communication or for a future data communication; and
means for monitoring for a resource grant from the CP based on the transmitted association signal.


A connection point (CP), comprising: 

means for transmitting a discovery signal via a directional beam to a user equipment (UE), wherein the discovery signal comprises a synchronization signal including first information related to the CP, the first information comprising beam sweep configuration information; 

means for receiving an association signal from the UE based on the beam sweep configuration information; and means for determining a resource grant for communicating with the UE based on the received association signal, wherein the beam sweep configuration information indicates a pattern for receiving the association signal in uplink by the CP according to a sequence of a plurality of beam directions. (claim 20)

The CP of claim 20, wherein the association signal comprises at least one of: ... an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 25)



As to claim 16:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 15, wherein the association signal is transmitted via a second directional beam.

The CP of claim 20, wherein the association signal is received via a second directional beam. (claim 21)



As to claim 17:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 15, wherein the beam sweep configuration information comprises at least one of:




a configuration for transmitting the discovery signal by the CP according to a first pattern; or

a configuration for receiving the association signal by the CP according to a second pattern.
The CP of claim 20, wherein the association signal is received via a second directional beam. (claim 21)

The CP of claim 20, wherein the association signal comprises at least one of: ...
 a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; (claim 25)



As to claim 18:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 15, further comprising:

means for receiving the resource grant from the CP; and

means for communicating data with the CP via the resource grant.
The CP of claim 20, further comprising: 

means for transmitting the resource grant to the UE; and 

means for communicating data with the UE via the resource grant. (claim 22)



As to claim 19:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The VE of claim 15, wherein the first information further comprises at least one of:

access configuration information;

a cell identifier (ID) of the CP;


a hash value of the cell ID;

a load level of the CP;

a capability of the CP to receive the association signal in multiple beam directions; or

an indication of an existence and location of a symbol carrying additional information.
The CP of claim 20, wherein the first information further comprises at least one of: 

access configuration information; 

a cell identifier (ID) associated with the CP; 

a hash value of the cell ID; 

a load level of the CP; 

a capability of the CP to receive the association signal in multiple beam directions; 

an indication of an existence and location of a symbol carrying additional information. (claim 23)



As to claim 20:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 19, wherein the access configuration information comprises at least one of:

an indication of an allocated resource for performing an association to the CP; or

a mapping between a timeslot for transmitting the association signal to the CP and a timeslot in which the discovery signal is transmitted by the CP.
The CP of claim 23, wherein the access configuration information comprises at least one of: 

an indication of an allocated resource for performing an association to the CP; or 

a mapping between a timeslot for receiving the association signal by the CP and a timeslot in which the discovery signal is transmitted by the CP. (claim 24)



As to claim 21:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 15, wherein the association signal further comprises at least one of:

a UE identifier (ID);

a hash value of the UE ID;

a configuration for receiving the discovery signal by the UE according to a first pattern;

a configuration for transmitting the association signal by the UE according to a second pattern;

a capability of the UE to receive the discovery signal in multiple beam directions;

a type of data the UE expects to receive; or

a quality of service (QoS) requirement associated with the data.
The CP of claim 20, wherein the association signal comprises at least one of: 

a UE identifier (ID); 

a hash value of the UE ID; 

a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; 

a capability of the UE to receive the discovery signal in multiple beam directions; 

a type of data the UE expects to receive; 

a quality of service (QoS) requirement associated with the data; or 

an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 25)



As to claim 22:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
A connection point (CP), comprising:

means for transmitting a discovery signal via a directional beam to a user equipment (UE), wherein the discovery signal comprises first information related to the CP, the first information comprising beam sweep configuration information;


means for receiving an association signal from the UE based on the beam sweep configuration information, 










wherein the association signal includes an indicator of whether the UE 1s associating with the CP for a current data communication or for a future data communication; and

means for determining a resource grant for communicating with the UE based on the received association signal.
A connection point (CP), comprising: 

means for transmitting a discovery signal via a directional beam to a user equipment (UE), wherein the discovery signal comprises a synchronization signal including first information related to the CP, the first information comprising beam sweep configuration information; 

means for receiving an association signal from the UE based on the beam sweep configuration information; and means for determining a resource grant for communicating with the UE based on the received association signal, wherein the beam sweep configuration information indicates a pattern for receiving the association signal in uplink by the CP according to a sequence of a plurality of beam directions. (claim 20)

The CP of claim 20, wherein the association signal comprises at least one of: ... an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 25)



As to claim 23:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The CP of claim 22, wherein the association signal is received via a second directional beam.
The CP of claim 20, wherein the association signal is received via a second directional beam. (claim 21)



As to claim 24:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The CP of claim 22, wherein the beam sweep configuration information comprises at least one of:

a configuration for transmitting the discovery signal by the CP according to a first pattern; or

a configuration for receiving the association signal by the CP according to a second pattern.
The CP of claim 20, wherein the association signal comprises at least one of: ...
 
a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; (claim 25)



As to claim 25:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The CP of claim 22, further comprising:

means for transmitting the resource grant to the UE; and

means for communicating data with the UE via the resource grant.
The CP of claim 20, further comprising: 

means for transmitting the resource grant to the UE; and 

means for communicating data with the UE via the resource grant. (claim 22)



As to claim 26:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The CP of claim 22, wherein the first information further comprises at least one of:

access configuration information;

a cell identifier (ID) of the CP;


a hash value of the cell ID;

a load level of the CP;

a capability of the CP to receive the association signal in multiple beam directions; or 

an indication of an existence and location of a symbol carrying additional information.
The CP of claim 20, wherein the first information further comprises at least one of: 

access configuration information; 

a cell identifier (ID) associated with the CP; 

a hash value of the cell ID; 

a load level of the CP; 

a capability of the CP to receive the association signal in multiple beam directions; 

an indication of an existence and location of a symbol carrying additional information. (claim 23)



As to claim 27:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The UE of claim 19, wherein the access configuration information comprises at least one of:

an indication of an allocated resource for performing an association to the CP; or

a mapping between a timeslot for transmitting the association signal to the CP and a timeslot in which the discovery signal is transmitted by the CP.
The CP of claim 23, wherein the access configuration information comprises at least one of: 

an indication of an allocated resource for performing an association to the CP; or 

a mapping between a timeslot for receiving the association signal by the CP and a timeslot in which the discovery signal is transmitted by the CP. (claim 24)



As to claim 28:
U.S. Patent No. US 10,321,435 discloses:

U.S. Patent Application 17/069,630
U.S. Patent No. US 10,321,435
The CP of claim 22, wherein the association signal further comprises at least one of:

a UE identifier (ID);

a hash value of the UE ID;

a configuration for receiving the discovery signal by the UE according to a first pattern;

a configuration for transmitting the association signal by the UE according to a second pattern;

a capability of the UE to receive the discovery signal in multiple beam directions;

a type of data the UE expects to receive; or

a quality of service (QoS) requirement associated with the data.
The CP of claim 20, wherein the association signal comprises at least one of: 

a UE identifier (ID); 

a hash value of the UE ID; 

a configuration for receiving the discovery signal by the UE according to a first pattern; 

a configuration for transmitting the association signal by the UE according to a second pattern; 

a capability of the UE to receive the discovery signal in multiple beam directions; 

a type of data the UE expects to receive; 

a quality of service (QoS) requirement associated with the data; or 

an indicator of whether the UE is associating with the CP to request resources for a current data communication or associating with the CP for a future data communication. (claim 25)





Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20100265925 – teaches sending a feedback frame as a result of partial results (see para. 0085).
US 20090312044 – teaches sending a feedback signal designating receiving at a first time or a subsequent time (see para. 0034).
US 20140055302 – teaches updating a beam table with a new beam patter (see FIG. 7).
US 20110064033 – teaches an initiating station sending a feedback indication for a current beacon interval or a subsequent beacon interval (see Abstract).
US 20150049744 – teaches a PCE including a sector feedback field (see para. 0094).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464